United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-3974
                                ___________

Estate of Joseph L. Branson, by and    *
through Randy Branson and Pennie       *
Branson, Administrators; Pennie        *
Branson; Randy Branson, Individually   *
and as Parents and Next Best Friends   *
of Anthony E. Branson, a Minor,        *
Travis G. Branson, a Minor, Ashley M.  *
Branson, a Minor and Heidi C.          *
Branson, a Minor; Anthony E. Branson,  *
a Minor; Travis G. Branson, a Minor;   * Appeal from the United States
Ashley M. Branson, a Minor;            * District Court for the
Heidi C. Branson, a Minor,             * Southern District of Iowa.
                                       *
            Appellants,                *
                                       *
      v.                               *
                                       *
O.F. Mossberg & Sons, Inc., doing      *
business as Mossberg,                  *
                                       *
            Appellee.                  *
                                  ___________

                           Submitted: June 14, 2000
                               Filed: August 9, 2000
                                ___________
Before BOWMAN, FLOYD R. GIBSON,1 and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                        _____________

BOWMAN, Circuit Judge.

       On September 7, 1997, Joseph Branson was killed by a gunshot blast from a
Mossberg shotgun accidently discharged by a friend. His estate and family
(collectively, Branson) brought this suit alleging that the shotgun, manufactured and
sold in 1976, was defective in both operation and design. The District Court2 granted
summary judgment to defendant Mossberg on the ground that Branson's suit is barred
by Iowa's fifteen year statute of repose for product liability actions. On appeal,
Branson argues that Iowa's statute of repose violates Article I, Section 6 of the Iowa
Constitution, as well as the due process and equal protection provisions of the state and
federal constitutions. We affirm.

       The parties agree that the statute of repose, if constitutional, bars this suit. We
thus face a pure issue of law, which we review de novo. In essence, Iowa's statute of
repose bars actions against the manufacturer or distributor of a product more than
fifteen years after the product was first purchased.3 We believe Iowa's statute of repose


      1
       Complications from an automobile accident have prevented Judge Gibson from
reviewing this opinion prior to its being filed.
      2
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
      3
          The statute provides in relevant part:

            Those [actions] founded on the death of a person or injuries to the
      person or property brought against the manufacturer, assembler, designer,
      supplier of specifications, seller, lessor, or distributor of a product based
      upon an alleged defect in the design, inspection, testing, manufacturing,
      formulation, marketing, packaging, warning, labeling of the product, or
                                            -2-
is free of constitutional defect. The Iowa Supreme Court's reviews of a similar statute
of repose regarding improvements to real property, see Iowa Code § 614.1(11), found
the statute to have a rational basis4 and thus concluded that it did not violate the equal
protection and due process provisions of the Iowa Constitution. See Krull v.
Thermogas Co., 522 N.W.2d 607, 613-15 (Iowa 1994) (equal protection); Bob
McKiness Excavating & Grading, Inc. v. Morton Bldgs., Inc., 507 N.W.2d 405, 410
(Iowa 1993) (due process). Additionally, this Court has found products liability
statutes of repose from Nebraska and South Dakota not violative of the federal
constitution's due process and equal protection provisions. See Norwest Bank v. W.R.
Grace & Co., 960 F.2d 754, 756-58 (8th Cir. 1992); Van Den Hul v. Baltic Farmers
Elevator Co., 716 F.2d 504, 510-12 (8th Cir. 1983). Finally, we see no merit in
Branson's contention that the statute of repose violates an open courts provision
allegedly contained within Article I, Section 6 of the Iowa Constitution. See Iowa
Const. art. I., § 6 ("All laws of a general nature shall have a uniform operation; the
General Assembly shall not grant to any citizen, or class of citizens, privileges or
immunities, which, upon the same terms shall not equally belong to all citizens."). We
have found no cases, and Branson points us to none, which have interpreted this section


      any other alleged defect or failure of whatever nature or kind, based on
      the theories of strict liability in tort, negligence, or breach of an implied
      warranty shall not be commenced more than fifteen years after the
      product was first purchased, leased, bailed, or installed for use or
      consumption unless expressly warranted for a longer period of time by the
      manufacturer, assembler, designer, supplier of specifications, seller,
      lessor, or distributor of the product.

Iowa Code § 614.1(2A)(a) (1999).
      4
        Contrary to Branson's assertion that the Iowa legislature or Mossberg had the
burden to show a rational basis for the statute, state statutes are presumed
constitutional, and the plaintiff has the burden to show otherwise. See Fitz v. Dolyak,
712 F.2d 330, 333 (8th Cir. 1983).
                                           -3-
of the Iowa Constitution to provide a right to open courts. Even assuming that such a
right exists in Iowa, we are not convinced that the statute of repose would violate it.
See Van Den Hul, 716 F.2d at 512 (holding that South Dakota's products liability
statute of repose does not violate South Dakota constitutional provision providing that
"[a]ll courts shall be open").

      The judgment of the District Court is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-